Title: Adjournment: 27–28 November 1770
From: UNKNOWN
To: 


       N.B. The Court being unable to go through this trial in one day, the King’s Attorney and the prisoners consented to the Court’s adjourning over night during the Trial, the Jury being kept together in the mean time, by proper officers, appointed and sworn by the Court for that purpose.
       FIVE o’clock p.m. the Court adjourned to next morning, Wednesday 28 November. NINE o’clock.
       Wednesday, NINE o’clock, the Court met according to adjournment, and proceeded.
      